OFFICE   OF THE   ATTORNEY     GENERAL OF TEXAS
                               AUSTIN




Iionorable Royal1 R. Watkins,    President
&-ix? Board of Eduoation
,.ustin, Texam    ,




              “The A&&ulturaiYJivtilon        of the State
    Soard for Vooatlcinal Tduc@tiAn has requested the
    &ate &,ard of ‘qdu                   da11 for bids upon a
    tertbdokb        FarmW       ggmen$f whloh 18. to be used
.   in .the hlg4 sohoolh ol th#’ State of Texas in the
    tnaohiiig“ef     agrloulturbhnder      the terms   of the eon-
    traot with the’zederal         Government and the State Board
    ?9r Vooatfohq!. tiIucatlon.
      xs ‘\
        ‘. %,lkewi~e       :the Homemaking Division     of the State
    Boar;i’for+.Y&athml          Education has asked for a text-
    book t&be usud in the hlghsohoole            of the state
    teaohlng’Cnmily       relatlona~ and home management, this
    being a subjeot under Home EConomiOS.
            “In vicar of the fact that no suoh books or
    oouraes    ae authorized    under and by virtue OS Art.
    2,&a-44044a of the Revised Civil Statutes, the state
    %ard    of Zduoatlon desires    to seek your advice and
    upon the following    question:

           "Under rirtiole2080 of the Revised civil    Statutes
    can such textbooks   be oalled ior in a proolamatiou     to
    3s issued in August,   1944, and oonaldered   for adoptfon
    by the Board at Its meeting in October,     19447
                                                                              535

iionorable    aogall      R. hatkina,   page 2



             “Y.n oonaidering this question please bear in
      mind that the Board will have to issue a proolamation
      rAeking for the aubmisaion of bids at ita next meting,
      August I, in order that suoh bids aray be f lled in due
      time to be oonaidered by the Board at the Ootober meet-
      ing, and we shall greatly    appreolate your early reply
      to thla inquiry.*

              ifs rind no’ statute    providing   for the adoption by the
&ate Board of Eduoation of rree textbooks to be purohaaed by the
&ate of Texas on the subjects          of farm management, or on teaohing
f&ly     relations    and home management. As observed in your letter,
.rticles    2843, 2844 and 2844a, Vernon’6 Annotated Citll Statutes,
do not mke provision        therefor.     The list of authorized   free text-
books is expressly      limited to those enumerated in the statutes.
.article   2843, supra.
                Article     2680, Revised   Statutea,   to which you refer,
is   aa   rollowe:

                   “Besides the subjects    presoribed   by law to
          be taught In the pub110 sohools oi Texas, suoh ad-
          ditional     subjsots as agrioulture,     manual training,
          doneatio soonomy or other vooationql         branches shall
          be inoluded in the course of study in all high sohoola
          provided for herein which are looated outside of ln-
          corporated towns and oitlea,       and speoial attention
 .        shall be given to teaohing said aubjeots.”

              The subject matter of this statutory     provision   is n&
the adoption of free textbooks,       but ia merely authority for the
teaohing In high aohools outside of incorporated        cities   and towns
of the subjects     listed  in the statute.   YDU are, therefore,    advised
that Jirticle   2680 does not oonfer upon the State Board of Eduoatlon
authority   to call for bids in and to adopt free textbooks        upon the
subjects   outlined    in your inquiry.
                                                            Very truly   youra